 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17                  On February 12, 2020, the Special Master filed a request for appointment of

18   additional staff. ECF No. 6461. By minute order filed February 19, 2020, the parties were

19   granted until 5:00 p.m. on February 24, 2020 to file a response to the request. ECF No. 6473.

20   Defendants have filed a response stating they have no opposition to the request. ECF No. 6481.

21                  The Special Master seeks appointment of Kahlil A. Johnson, M.D.; Sharen E.

22   Barboza, Ph.D., CCHP-MH, CiWPP; William J. Trezvant, Esq.; Michael F. Ryan, Jr., Esq.;

23   Braxton H. Medlin, J.D.; and paralegal Sofia A. Millham to his staff. Consistent with the existing

24   compensation structure for the Special Master’s team, as experts, Dr. Johnson and Dr. Barboza

25   are each to be compensated at the rate of two hundred fifty dollars ($250.00) per hour for their

26   work and ninety dollars ($90.00) per hour for travel time, plus reasonable expenses. As monitors,

27   Mr. Trezvant, Mr. Ryan, and Mr. Medlin are each to be compensated at the rate of two hundred

28   thirty-five ($235.00) per hour for their work and ninety dollars ($90.00) per hour for travel time,
                                                       1
 1   plus reasonable expenses. As a paralegal, Ms. Millham is to be compensated at the rate of one
 2   hundred ninety dollars ($190.00) per hour for her work and ninety dollars ($90.00) per hour for
 3   travel time, plus reasonable expenses.
 4                  Pursuant to paragraph B(7) of this court’s December 11, 1995 order and good
 5   cause appearing therefore, IT IS HEREBY ORDERED that:
 6                  1.     The Special Master’s February 12, 2020 request for appointment of
 7
     additional staff, ECF No. 6461, is GRANTED; and
 8
                    2.     The Special Master is authorized to appoint Kahlil A. Johnson, M.D.;
 9
     Sharen E. Barboza, Ph.D., CCHP-MH, CiWPP; William J. Trezvant, Esq.; Michael F. Ryan, Jr.,
10

11   Esq.; Braxton H. Medlin, J.D.; and paralegal Sofia A. Millham to his staff to perform the duties

12   set forth in the Special Master’s Proposal for Additional Staff and the accompanying

13   memorandum, filed February 12, 2020, and to be compensated at the rates set forth in this order.
14   DATED: March 3, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
